

115 S3241 IS: Gold Star Spouses Leasing Relief Act
U.S. Senate
2018-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3241IN THE SENATE OF THE UNITED STATESJuly 19, 2018Ms. Warren (for herself, Mr. Portman, Mrs. Fischer, Mr. Nelson, and Mr. Jones) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend the Servicemembers Civil Relief Act to provide for the termination by a spouse of a lessee
			 of certain leases when the lessee dies while in military service.
	
 1.Short titleThis Act may be cited as the Gold Star Spouses Leasing Relief Act. 2.Termination of leases of premises of deceased servicemembers who die while in military serviceSection 305(a) of the Servicemembers Civil Relief Act (50 U.S.C. 3955) is amended—
 (1)in the subsection heading, by striking by lessee; (2)in the heading for paragraph (1), by striking In general and inserting Termination by lessee; and
 (3)by adding at the end the following new paragraph:  (3)Death of lesseeThe spouse of the lessee on a lease described in subsection (b)(1) may terminate the lease during the one-year period beginning on the date of the death of the lessee, if the lessee dies while in military service..